UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITIONAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-50983 SkyShop Logistics,Inc. (Name of registrant as specified in its charter) NEVADA 27-0005846 (State or other jurisdiction of incorporation or (IRS Employer identification No.) organization) 7th Street Miami, Florida 33126 (Address of principal executive offices) (305)599-1812 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b—2 of the Exchange Act). YesoNo x As of October 31, 2011, there were 128,444,223 shares of the issuer’s $0.001 par value Common Stock outstanding. TABLE OF CONTENTS PART I FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Condensed Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 (Audited) 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Changes in Stockholders’ Deficit and Comprehensive Loss for the Nine Months ended September 30, 2011 (Unaudited) 5 Condensed Consolidated Statement of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 ITEM 3. QUANTATATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 26 ITEM 4. CONTROLS AND PROCEDURES 27 PART II OTHER INFORMATION 27 ITEM 1. LEGAL PROCEEDINGS 27 ITEM 1A. RISK FACTORS 27 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 27 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 28 ITEM 4. REMOVED AND RESERVED 28 ITEM 5. OTHER INFORMATION 28 ITEM 6. EXHIBITS 28 Certification of Chief Executive Officer Certification of Chief Financial Officer Certification Section 906 of the Sarbanes-Oxley Act of 2002 2 PART I ITEM 1. FINANCIAL STATEMENTS SKYSHOP LOGISTICS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2011 December 31, 2010 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net Prepaid expenses and other Assets held for sale - TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, net INTANGIBLE ASSETS, net OTHER ASSETS, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Current portion of amounts due on non-compete agreement Customer deposits - Put option payable Liabilities held for sale - TOTAL CURRENT LIABILITIES CONVERTIBLE DEBT, NET NON-COMPETE AGREEMENT, less current portion TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ DEFICIT: Convertible preferred stock, $.001 par value, 50,000,000 authorized, 1,360,000 issued and outstanding at September 30, 2011, and December 31, 2010 Common stock, $.001 par value, 350,000,000 authorized,128,021,179 and 95,083,179 shares issued, and 127,301,179 and 94,763,179 shares outstanding at September 30, 2011, and December 31, 2010, respectively Subscribed stock - Subscriptions receivable - ) Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost (720,000 and 320,000 shares at September 30, 2011 and December 31, 2010, respectively) ) ) Accumulated comprehensive income - Non-controlling interest - TOTAL STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SKYSHOP LOGISTICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30 Nine Months Ended September 30 NET REVENUES $ OPERATING EXPENSES: Cost of delivery General and administrative Stock based compensation TOTAL OPERATING EXPENSES OPERATING LOSS ) OTHER EXPENSES (INCOME): Interest Amortization of discounts Changes in excess value of put option over the estimated fair value of shares Other expense TOTAL OTHER EXPENSES LOSS FROM CONTINUING OPERATIONS ) Income (loss) from discontinued operations ) ) NET LOSS ) Net loss from contnuing operations attributable to non-controlling interest - - - ) Net income (loss) from discontnued operations attributable to non-controlling interest ) ) ) NET LOSS ATRIBUTABLE TO CONTROLLING INTEREST $ ) $ ) $ ) $ ) Continued operations ) Discontinued operations ) NET LOSS ATRIBUTABLE TO CONTROLLING INTEREST $ ) $ ) $ ) $ ) Deemed Dividend on converible preferred stock - - - ) NET LOSS ATRIBUTABLE TO CONTROLLING INTEREST AND COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING: Basic and diluted NET LOSS PER SHARE ATTRIBUTABLE TO COMMON STOCKHOLDERS Basic and Diluted - Continuing Operations $ ) $ ) $ ) $ ) Basic and Diluted - Discontinued Operations $ ) $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SKYSHOP LOGISTICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) AND COMPREHENSIVE LOSS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2011 (UNAUDITED) Additional Preferred Stock Common Stock Paid-In Subscribed Subscriptions Shares Amount Shares Amount Capital Stock Receivable BALANCES AT DECEMBER 31, 2010 $ ) Components of comprehensive loss: Net loss - Foreign currency translation adjustment - Total comprehensive loss - Sale of controlling interest in subsidiary - - ) - Beneficial conversion feature on 3% $3.05M convertible Note - Beneficial conversion feature on 3% $405k convertible Note - Warrants issued with 3% $3.05M Convertible Note - Warrants issued with 3% $405k Convertible Note - Allocation of convertible debt issued for broker fees to equity issuance costs - ) - - Sale of common stock for cash through private placement, net - Issuance of subscribed stock - - ) - Receipt of proceeds from subscriptions receivable - Stock compensation expense - Exercise of common stock warrants, net of offering costs - BALANCES ATSEPTEMBER 30, 2011 $ $ $ $
